Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-17-00771-CV

                                        Natalia JACKSON,
                                             Appellant

                                                  v.

                                    Christopher B. JACKSON,
                                             Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-08434
                         Honorable John D. Gabriel Jr., Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s final decree of divorce
is REVERSED. We REMAND this cause to the trial court for a new trial. Costs of court for this
appeal are taxed against Appellee Christopher B. Jackson.

       SIGNED August 22, 2018.


                                                   _____________________________
                                                   Patricia O. Alvarez, Justice